DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-11, 14 and 16-17 filed August 13th 2020 are currently pending. 
Priority
Acknowledgement is made of the national stage entry of PCTUS2019/018501 filed 02/19/2018 which claims priority to U.S. Provisional Application 62632105 filed 02/19/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 is directed to the method of treating a thoracic aortic aneurysm comprising administering to a subject in need a therapeutically effective dose of an agent that targets the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins. Claim 2 limits the cytoskeletal protein to SM22a encoded by the TAGLN gene, while claims 3, 5 and 6 limit the target to a multiprotein complex (PRC2). 
The claimed agent that “targets the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins” is an indistinct term defined by its function.  MPEP 2173 05(g)  states that examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting.
In the present case, there is no clear cut indication of scope of the subject matter or well-defined boundaries, nor would one of ordinary skill know from the generic term what structures are encompassed, let alone what structures are not embraced by the claims. The present scope embodies the unbound functional limitation of targeting the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins, in addition to all the possible compounds, antibodies, antisense oligonucleotides, siRNAs capable of performing this function. However, this is not what is provided in the instant specification. Only the distinct compounds tazemetostat, CPI-1205, PF-06821497, losartan and GSK343 that comprise no common chemical structure are capable of performing the claimed function. 
Furthermore, the specification fails to provide structural blazemarks as to which additional agents are capable of performing the claimed function, and which additional agents lie outside this boundary. An example of this is found in Redondo Moya (WO2017/153023 published 09/14/2017). Redondo Moya teaches the administration of GW-274150 to treat thoracic aortic aneurysm in a patient (claims 1-9). However, it remains unclear if the compound GW-274150 of Redondo Moya reads on the function of targeting the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins, or alternatively, does not yield said function. 
 Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. For the purposes of examination, the examiner has interpreted that any agent capable of treating thoracic aortic aneurysm in a subject reads on the genus of “targets the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins” and subsequent examination is based on this interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redondo Moya (WO2017/153023 published 09/14/2017).
Redondo Moya teaches the administration of a therapeutically effective amount of GW-274150 to treat thoracic aortic aneurysm in a patient (claims 1-9). Regarding the capacity of the administered therapeutically effective amount of GW-274150 to effectively target the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins, Applicant is reminded that properties that accrue from a process step are considered characteristic features of the claimed methodology. 
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the administered therapeutically effective amount of GW-274150 does not target the epigenetic regulation of gene expression of vascular smooth muscle cell cytoskeletal proteins in the patient comprising a thoracic aortic aneurysm. 

Claim(s) 1-3, 5-6, 8-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertoli Avella (WO2011/136638 published 11/3/2011). 
Bertoli Avella teaches the method of treating a thoracic aortic aneurysm in a subject in need comprising administering a therapeutically effective amount of losartan to said subject (claims 1, 8). Regarding the scope of claims 2-3, 5-6 and 16,  as evidenced by paragraphs [0125], [0222] and [0225] of the instant specification, losartan inhibits both HDAC9 and PRC2, as well as prevents PRC2 mediated transcription repression.  
 
Claim(s) 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US2016/0340674 published 11/24/2016). 
Jin teaches treating cardiovascular disorders comprising administering a therapeutically effective amount of an EZH2 inhibitor to a subject in need ( [0206]-[0209], claims 1-12). Treatment of atherosclerosis comprising administration of said EZH2 inhibitor is embraced within the methodology of Jin ([0008]-[0011], claims 1, 7).  
  
 Conclusion
Claims 1-3, 5-6, 8-11, 14 and 16 are rejected.  Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628